DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-In Claim 1, line 12, --wherein—should be added before “the patch antenna”.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose an antenna module, applied to a mobile terminal, having: “…a patch antenna provided inside the 3D glass back cover and spaced apart from the 3D glass back cover by a predetermined distance, the patch antenna being fed with power by a probe and operating in millimeter wave bands; a substrate received within the mobile terminal, the patch antenna being attached to a surface of the substrate facing towards the 3D glass back cover; an integrated circuit chip provided on a side of the substrate facing away from the 3D glass back cover; and a circuit provided within the substrate and connecting the patch antenna with the integrated circuit chip; the patch antenna is combined with the 3D glass back cover to form a Fabry-Perot-like resonator” (claim 1). The remaining claims 2 and 4-19 are allowed by virtue of their dependencies upon claim 1. Hence, the examiner has allowed claims 1, 2 and 4-10. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xia et al., Pub. No. 2020/0052373; Xia et al., Patent No. 11,031,671.

                                                       Correspondence


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAISSA PHILOGENE whose telephone number is (571)272-1827.  The examiner can normally be reached on Monday-Friday 9:30am to 9:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HAISSA PHILOGENE/Primary Examiner, Art Unit 2844